Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to July 17, 2019.  The amendment received 6/29/22 has been entered and claims 15-26 are currently pending in this application.  In view of the amendments to the claims and arguments presented, the rejection of record under 35 USC 101 is hereby withdrawn.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bochu.
Bochu (CN 104382941) entitled "Artificial Bear Gall Powder and Preparation Method Thereof" machine translation provided, teaches on page 3-4 under Summary, a method of making artificial bear bile powder from poultry bile by the same method as claimed to produce the same product as claimed.  
All the features of the claims are taught by Bochu for the same function as claimed.  Regarding the claim limitations directed to excipients and dosage forms, all are entirely conventional in this art and taught by references cited herein.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Bochu.
See the teachings of Bochu above.
The claims may differ from Bochu in the excipients and dosage forms the bile powder is provided.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to add conventional excipients and make the artificial bile into any desired dosage form because Bochu teaches the artificial bile made is used in medicines in general and in the background shows a number of examples.  The present claims are drawn to a product by process and Bochu teaches the same product made by the same process.  The intended use of the product does not lend patentability.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
The claims must be carefully rewritten in accordance with standard US patent practice as proper method steps in the proper tense.  In claim 15(a), line 4, "store" is queried and "the main composition" lacks antecedent basis and is not understood at to what is intended.  In claim 15(b) line 4 "exist" is not understood in context.  Claim 21 is a duplicate of claim 15 and depends from itself.  Claim 21 is directed to preparing anti-inflammatory drugs and claim 22 is directed to anti-pneumonia drugs which fails to further limit claim 21 from which it depends.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ji (Biochemical Engineering J) teaches preparing TUDCA.
Jia (CN 103893210) teaches a chicken bile extract.
Zhou (CN 105477003) teaches a method for preparing artificial bear bile powder.
Zhou (CN 106367465) teaches a method for producing artificial bear bile powder.
CN 108904537 teaches a poultry bile transformation product.
CN 108828086 teaches artificial bear bile powder.
CN 109125352 teaches biotransformed bear bile powder.
CN 104382941 teaches artificial bear bile powder and preparation thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655